190 S.W.3d 565 (2006)
Michael CRAWFORD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86642.
Missouri Court of Appeals, Eastern District, Division Four.
May 2, 2006.
Timothy J. Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Asst. Attorney General, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.


*566 ORDER
PER CURIAM.
Michael Crawford (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion for post-conviction relief because he pleaded facts showing his trial counsel was ineffective (1) for failing to call Movant to testify at the trial after he indicated his desire to do so, and (2) for failing to request that the trial court individually voir dire each juror about a newspaper article published about Movant's case on the morning of the verdict.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).